Citation Nr: 0013477	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to service connection for a right ear hearing 
loss disability.

3.  Evaluation of a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1971, and from July 1988 to March 1994.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a right ear hearing loss disability and service 
connection was granted for a left ear disability, for which a 
noncompensable evaluation was assigned.  The veteran has 
indicated his disagreement with the evaluation assigned for 
the left ear hearing loss disability.  This claim also comes 
before the Board from an October 1998 decision of the 
Montgomery RO, in which service connection was denied for 
lumbar disc disease.  

In a November 1999 informal brief presentation, the veteran's 
personal representative noted that at the time of his October 
1997 VA audiological evaluation, the veteran attributed his 
current complaints of tinnitus to the period of active 
military service.  The Board was also referred to testimony 
provided at a March 1999 personal hearing, to include the 
veteran's contention that he has tinnitus in both ears.  The 
Board does not have jurisdiction of a claim for service 
connection for tinnitus at the present time because this 
issue has not yet been the subject of a rating decision, 
notice of disagreement, statement of the case, or substantive 
appeal.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  

The veteran is reminded he may submit a claim for service 
connection for tinnitus at any time, and he is invited to do 
so if he so chooses.  


FINDINGS OF FACT

1.  The record does not include competent evidence of an 
etiological relationship between the currently manifested 
lumbar disc disease and the veteran's period of active 
service, to include treatment for muscular back strain 
therein.  

2.  The record does not include competent evidence of an 
etiological relationship between the current right ear 
hearing loss disability and the veteran's period of active 
service, to include noise exposure therein.  

3.  The service-connected left ear hearing loss disability is 
manifested by an average puretone loss of 25 decibels (dB) 
with 72 percent speech recognition.  


CONCLUSIONS OF LAW

1. The claim for service connection for lumbar disc disease 
is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).   

2.  The claim for service connection for a right ear hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).   

3.  The service-connected left ear hearing loss disability is 
noncompensably disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.87, Diagnostic Code 6100 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection claims

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability due 
to disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for disability 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For organic diseases of the nervous system, 
including sensorineural hearing loss, service connection may 
be warranted if the disability is manifested to a compensable 
degree within one year following the veteran's discharge from 
active service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

The Board notes that portions of the veteran's service 
medical records have not been located, to include records 
from his initial period of active service (with the exception 
of the separation examination report) and records from the 
final fifteen months of his second period of active service.  
In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991).  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).

The appellant's representative has requested that if the 
Board concludes that the appellant's claims are not grounded, 
the Board should ensure that the RO comply with the 
provisions of M21-1 which require full development of all 
claims prior to the well grounded determination.  However, in 
Morton v. West, 12 Vet. App. 477, 485, the United States 
Court of Appeals for Veterans Claims held that the cited 
manual provisions were in direct contravention of the command 
of 38 U.S.C.A. 5107 and these provisions were thus found to 
be void.  Therefore, the Board finds no basis for further 
action in this regard.

Lumbar disc disease

The veteran contends that his currently manifested lumbar 
disc disease is related to an in-service back injury which 
occurred in May 1989, or during his second period of active 
service.  

The separation examination report from the veteran's initial 
period of active service, dated November 1971, shows that the 
spine and lower extremities were clinically evaluated as 
normal, and no defects were noted with regard to the back.  

An army reserve health record, dated June 1978, shows that 
the veteran complained of pain in his left side and back with 
some radiation into the leg, and objective findings included 
somewhat decreased range of motion and tenderness in the L1-
L3 area.  An assessment of back strain, lumbosacral, is 
shown.  Reports of quadrennial reserve corps examinations, 
dated September 1984, October 1985, and January 1987, show 
that the spine and lower extremities were clinically 
evaluated as normal.  

A periodic annual examination report, dated during the period 
of active service in December 1988, shows that the spine was 
clinically evaluated as normal.  

Service medical records show that on May 29, 1989, the 
veteran sought emergent care for complaints of low back pain 
after working in the yard the day before.  A notation of "no 
radicular symptoms," and "no prior back injury," was made.  
Objective examination revealed decreased range of motion and 
antalgic gait.  Deep tendon reflexes were normal.  An 
assessment of muscular back pain is shown.  A June 1989 
follow-up record shows a notation of "strain while raking."  
Objective examination was positive for paravertebral muscle 
spasm in the lumbar area.  There was no decrease in 
neurovascular function distally, deep tendon reflexes were 
intact, and straight leg raise was negative.  There was pain 
with flexion and extension.  An assessment of low back pain 
was made.  

The report of a periodic medical examination, dated December 
1992, shows that the spine and lower extremities were 
clinically evaluated as normal.  A notation of "2" is shown 
with regard to the "L" category under "physical profile."

Private post-service medical records show that on back 
examination in March 1996, objective findings included 
tenderness over the lower spine and "LSJ's."  Neurological 
was "o.k." and there was tenderness in the lower costal 
cartilage.  Assessments of mechanical back pain and 
costochondritis were given.  Lumbar spine x-rays, conducted 
in March 1996, revealed normal vertebrae and curvature of the 
lumbosacral spine.  There was no evidence of fracture, 
dislocation, or arthritis, and the intervertebral spaces, 
apophyseal, and sacroiliac joints were well preserved.  

A physical profile report, dated June 1996, shows that during 
his service in the U.S. Army reserves, the veteran was put on 
restriction due to mechanical low back pain.  

Private treatment records show that in February 1997, the 
veteran was seen for complaints of pain in the left hip area.  
He was thereafter treated for probable degenerative joint 
disease and apparent tendonitis/bursitis in the left hip.  In 
May 1997, he was seen for complaints of pain in the left 
buttock, which he dated to the time of a physical training 
test the previous December.  His complaints of pain in the 
left buttocks and radiation to the left lower extremity were 
eventually found to be related to his back, and an August 
1997 MRI revealed findings of a large herniated nucleus 
pulposus on the left side at the level of L5-S1.  In 
September 1997, he underwent a laminotomy diskectomy on the 
left at L5/S1, as treatment of disc herniation.  In October 
1997, the veteran's private physician indicated post-surgical 
improvement of 95 percent in terms of relief of the left 
buttock pain.  

On VA compensation and pension examination in October 1997, 
the veteran reported intermittent tingling in the lower back 
with radiation to the left hip since the time of a May 1989 
back injury.   Subjective complaints included soreness in the 
area of the lumbar back surgery and some pain and discomfort 
in the area of the left hip.  Objective findings included a 
midline surgical scar in the lumbar area, with slight 
tenderness, and backward extension was limited to 20 degrees.  
Straight leg raising was to 45 degrees on the left and caused 
pain in the left upper thigh near the hip.  X-rays of the 
lumbar spine revealed narrowing at the intervertebral spaces 
between L4-5 and L5-S1 and an impression of spondylitic 
changes is shown.  Diagnoses included lumbar disc disease, 
status post recent surgery.  

In March 1999, the veteran was afforded a hearing before a 
local officer at the Montgomery RO.  He testified that he 
injured his back while on active duty in 1989, after doing 
some work with a rake.  According to the veteran, he was 
placed on restriction for the diagnosis of muscle strain and 
his complaints of severe low back pain.  He indicated that 
when he was treated for a herniated disc in 1997, his doctors 
would not give him a clear cut answer as to what caused the 
disc problem.  The veteran indicated that the only injury to 
his back which he could remember was the one that occurred 
during service in May 1989.  He also indicated that following 
that injury and during service, he would experience a pain in 
the left leg.  Current complaints included problems at work 
when he sits.  

In a statement in support of his claim dated July 1999, the 
veteran indicated that following the May 1989 back injury, 
every time he went to the doctor x-rays were negative and it 
was not until an MRI that his lumbar disc disease was 
identified.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for lumbar disc disease.  While 
service medical records show treatment for muscle strain 
during the veteran's second period of active service in 1989, 
there is no evidence of in-service treatment for radicular 
symptomatology or other identifiable manifestations of lumbar 
disc disease, and an in-service diagnosis of lumbar disc 
disease is not shown.  At the time of a December 1992 annual 
examination, at a time subsequent to the 1989 injury, the 
veteran's spine was clinically evaluated as normal.  Although 
that examination report shows a notation of "2" with regard 
to the "L" category in the physical profile section, it is 
unclear whether that notation was made in reference to the 
veteran's back.  It is clear, however, that there is no 
evidence of in-service treatment of lumbar disc pathology or 
diagnosis of lumbar disc disease, to include evidence of such 
pathology following treatment for muscular back strain in 
1989.  

Following his discharge from active service, the veteran was 
treated for mechanical back pain.  However, there is no 
evidence of treatment for lumbar disc disease, the disability 
for which service connection has been claimed, until 1997.  
The post service medical records show that he initially 
sought treatment for hip pain, buttocks pain, and associated 
radicular symptomatology in 1997, at which time he dated the 
onset of these symptoms to the time of a physical training 
exercise (during reserve service) in November or December 
1996.  As there is no evidence of lumbar disc pathology 
either during the period of active service or until the time 
that the veteran sought treatment following that injury, the 
available evidence does not suggest that there is a 
relationship between the period of service and the lumbar 
disc disease which is currently manifested.  Furthermore, the 
veteran has not presented any positive evidence, to include a 
medical opinion, which suggests that the current lumbar disc 
disease is related to his in-service treatment for muscular 
back pain at the time of the 1989 injury or his periods of 
military service generally.  In fact, the veteran has 
indicated that his doctors cannot give him a clear cut answer 
as to what caused his lumbar disc problems.  

The veteran has noted that repeated x-rays of his lumbar 
spine were normal, and his back problems were not identified 
until an MRI was conducted in August 1997.  Thus, it is his 
belief that lumbar disc problems are related to the 1989 back 
injury during the period of active service.  However, as a 
layman the appellant is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
this case, the RO fulfilled this obligation in the Statement 
of the Case and Supplemental Statement of the Case, in which 
the veteran was informed that there was no evidence of disc 
disease in service and he was not on active duty when 
lumbosacral strain was diagnosed.  

The Board acknowledges that by finding the claim for service 
connection for lumbar disc disease to be not well grounded, 
that issue has been decided on a different legal basis than 
that utilized by the RO in the original rating.  When the 
Board addresses a question that has not been addressed by the 
RO, inquiry is required as to whether the claimant has been 
given adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
appellant has not been prejudiced by this decision, as the 
Board has considered the same law and regulations and merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, supra.  Therefore, 
the same result has been reached.  

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the argument as 
to the application of the benefit-of-the-doubt rule.  See 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



Right ear hearing loss disability

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
This regulation defines hearing loss disability for VA 
compensation purposes. See Hensley v. Brown, 5 Vet. App. 155 
(1993).  

In Hensley, supra, the United States Court of Appeals for 
Veterans Claims (Court) recognized that a veteran, for VA 
purposes, can have normal hearing, abnormal hearing, which is 
not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be warranted.  
The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss. 
Hensley, 5 Vet. App. 155, 157 (1993). 

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a right ear hearing loss 
disability.  The available service medical records for both 
periods of active service show that hearing in the right ear 
was clinically normal on all audiometric examinations.  
Hensley, supra.  Evidence of a hearing loss abnormality is 
shown on reports of two quadrennial examinations, dated in 
September 1984 and October 1985 (or during a period when the 
veteran was not on active duty), as a puretone threshold of 
35 dB was recorded at a frequency of 6000 Hz on the right; 
however, reports of numerous audiometric examinations 
conducted during the period of active service subsequent 
thereto are negative for puretone readings in excess of 20 dB 
on the right (including examination reports dated January 
1987 and December 1988).  

At the time of the audiometric examination conducted closest 
to the time of separation from service, in December 1992, 
pure tone thresholds in the right ear, in decibels, were as 
follows:




HERTZ



      
500
       
1000
2000
3000
4000
RIGHT
0
5
0
10
15







There is no evidence that a right ear hearing loss disability 
or right ear hearing abnormality was present during the 
veteran's active service.  See Hensley, supra.

On post-service VA examination in October 1997, findings 
included 68 percent speech discrimination on administration 
of the Maryland CNC Word List.  Therefore, a hearing loss 
disability, as defined for VA purposes, is currently 
manifested in the right ear.  38 C.F.R. § 3.385 (1999).  
However, the record does not include any evidence, to include 
a medical opinion, which indicates that the right ear hearing 
loss disability is etiologically related to the period of 
active service; nor has the veteran presented any evidence of 
a positive relationship between noise exposure during service 
and the current right ear hearing loss disability.  In the 
Board's view, therefore, the veteran has failed to present 
evidence of a link, or nexus, between the claimed disability 
and his active service.  

The record indicates that the veteran's primary occupational 
specialty during his second period of active service was 
flight operations coordinator, during which time he was given 
an H1 hearing profile with hearing protection required.  At 
the time of his October 1997 VA examination and his personal 
hearing in March 1999, the veteran gave a history of noise 
exposure during service, to include loud helicopters.  In 
addition, he dated the onset of right ear hearing problems to 
1991 or 1992, or while he was working in flight operations.  
As noted above, however, there is no evidence of the 
manifestation of a right ear hearing loss disability or a 
right ear hearing loss abnormality during the period of 
active service.  While the veteran has attributed his current 
right ear hearing loss disability to noise exposure during 
the period of active service, as a layman he is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of an evidentiary 
link, or nexus, between the current right ear hearing loss 
disability and the period of active service, to include noise 
exposure therein.  Thus, the requirements for a well grounded 
claim have not been satisfied and the claim for service 
connection for a right ear hearing loss disability must be 
denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
this case, the RO fulfilled this obligation in the Statement 
of the Case and the Supplemental Statement of the Case, which 
informed the veteran that a well grounded claim requires 
evidence of a nexus, or link, between the in-service injury 
and the current disability.  

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the argument as 
to the application of the benefit-of-the-doubt rule.  See 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Evaluation claim

In August 1998, service connection was granted for a left ear 
hearing loss disability, and a zero percent (noncompensable) 
disability evaluation was assigned.  The veteran contends 
that a compensable evaluation is warranted for this 
disability.  

Initially, the Board finds that the increased evaluation 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  Thus, such 
claims remain open, and in this case, the Board has continued 
the issue on appeal as "evaluation of" a left ear hearing 
loss disability, since service connection has been granted 
and the appellant seeks a higher evaluation.  The appellant 
is not prejudiced by framing the issues in this manner, as 
the issues have not been dismissed and the law and 
regulations governing the disability evaluations are the 
same, regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

The Board notes that during the pendency of the veteran's 
appeal, the criteria pertaining to evaluation of diseases of 
the ear and other sense organs were amended, effective June 
10, 1999.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  In this case, 
the RO considered the instant claim both before and after the 
promulgation of the revised criteria pertaining to evaluation 
of diseases of the ear and other sense organs, and 
furthermore, the revisions were not substantive in nature.  
Thus, the Board finds that it is unnecessary to make a 
determination as to which version of the regulations is more 
favorable to the appellant, and the revised or amended 
version of these regulations has been utilized.  

Disability evaluations are based upon average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluations of hearing loss disabilities are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in frequencies of 1000, 2000, 3000, and 4000 
cycles per second.  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100 to 6110 (1999).

The United States Court of Appeals for Veterans Claims has 
noted that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The veteran's most recent audiological evaluation was 
conducted in October 1997.  
At that time, pure tone thresholds in the left ear, in 
decibels, were as follows:




HERTZ



X
1000
2000
3000
4000
X





LEFT

15
15
30
40

The average puretone loss in the left ear was 25 dB, and 
speech audiometry revealed speech recognition ability of 72 
percent in that ear.  The examiner noted that these 
audiological test results suggested a mild high frequency 
sensorineural hearing loss in the left ear.  At the time of 
his personal hearing before a local hearing officer in March 
1999, the veteran indicated that his hearing had gotten 
worse.  

In applying the schedular criteria to the results of the 
veteran's most recent audiological examination, the left ear 
is classified as Level IV, with an average puretone loss of 
25 dB and a speech recognition score of 72 percent.  See 
Table VI, 38 C.F.R. § 4.85 (1999).  For evaluation of hearing 
loss in both ears, the Schedule bases compensability on the 
level of hearing in the better ear considered with the level 
of hearing acuity in the poorer ear.  Where impaired hearing 
is service-connected in only one ear, the nonservice-
connected ear will be assigned a designation for hearing 
impairment of Level I. 38 C.F.R. § 4.85(f) (1999).  Thus, the 
veteran's hearing impairment is classified as Level I in the 
right ear and Level IV in the left ear. 38 C.F.R. § 4.85 
(1999).  According to Table VII, 38 C.F.R. § 4.85, a 
noncompensable evaluation is appropriate where the hearing 
acuity is Level I in the better ear and Level IV the poorer 
ear.  As such, the schedular criteria do not contemplate the 
assignment of a compensable evaluation for the veteran's left 
ear hearing loss disability.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim for an increased (compensable) evaluation for a left 
ear hearing loss disability.  As such, there is no doubt to 
be resolved and the veteran's claim for an increased 
evaluation must be denied.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999), Lendenmann, 3 Vet. App. at 349.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  The governing criteria for such an award 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question. VAOPGCPREC. 6-96 (1996).


ORDER

Service connection is denied for lumbar disc disease.

Service connection is denied for a right ear hearing loss 
disability.  

An increased (compensable) evaluation is denied for a left 
ear hearing loss disability.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



